Alvarez v Vingsan L.P. (2017 NY Slip Op 04240)





Alvarez v Vingsan L.P.


2017 NY Slip Op 04240


Decided on May 31, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 31, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JEFFREY A. COHEN
JOSEPH J. MALTESE
COLLEEN D. DUFFY, JJ.


2015-03511
 (Index No. 700944/12)

[*1]Franklin G.S. Alvarez, plaintiff-appellant-respondent, et al., plaintiff, 
vVingsan Limited Partnership, et al., defendants-respondents-appellants, et al., defendants (and a third-party action).


Stefano A. Filippazzo, Brooklyn, NY (Louis A. Badolato of counsel), for plaintiff-appellant-respondent.
Tromello, McDonnell & Kehoe, Melville, NY (James S. Kehoe of counsel), for defendant-respondent-appellant Vingsan Limited Partnership.
Connell Foley LLP, New York, NY (Christopher Abatemarco and Anne C. Leahey of counsel), for defendant-respondent-appellant JP Morgan Chase Bank, N.A.

DECISION & ORDER
Appeal by the plaintiff Franklin G.S. Alvarez, and separate cross appeals by the defendant Vingsan Limited Partnership and the defendant JP Morgan Chase Bank, N.A., from an order of the Supreme Court, Queens County (Janice A. Taylor, J.), entered January 8, 2015. The order, insofar as appealed from, denied the plaintiffs' cross motion for summary judgment on the issue of liability on the cause of action alleging a violation of Labor Law § 240(1) for failure to annex a copy of the pleadings. The order, insofar as cross-appealed from by the defendant Vingsan Limited Partnership, denied those branches of that defendant's motion which were for summary judgment dismissing the causes of action alleging violations of Labor Law §§ 200, 240(1), and 241(6), and common-law negligence insofar as asserted against it and for summary judgment on its cross claim for contractual indemnification against the defendant JP Morgan Chase Bank, N.A., on the ground that the supporting affidavit did not contain a jurat. The order, insofar as cross-appealed from by the defendant JP Morgan Chase Bank, N.A., denied that defendant's cross motion for summary judgment dismissing the complaint insofar as asserted against it for failure to annex a copy of the pleadings.
ORDERED that the appeal and cross appeals are dismissed, as academic, without costs or disbursements.
The appeal and cross appeals from the order entered January 8, 2015, must be dismissed, as that order was vacated by a subsequent order dated November 16, 2015, made upon reargument (see Alvarez v Vingsan Limited Partnership, __ AD3d __ [Appellate Division Docket No. 2015-12442; decided herewith]).
DILLON, J.P., COHEN, MALTESE and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court